HENDERSON, Justice
(dissenting).
The majority opinion, after establishing that the law of this State requires evidence that is clear and convincing to justify findings of dependency and neglect and to support termination of parental rights, proceeds to reduce that relatively high standard to nothing. I dissented when this was done in In re K.C., 414 N.W.2d 616, 621-25 (S.D.1987) (Henderson, J., dissenting), and I must dissent today.
Clear and convincing evidence is that which is so clear, direct, weighty, and convincing so as to allow the trier of fact to reach a clear conviction of the precise facts at issue without hesitancy as to their truth. In re S.H., 337 N.W.2d 179 (S.D.1983). How, then, is this standard applied?
It is possible to conclude, from reading the majority opinion, that we are sliding back from the clear and convincing standard mandated by Santosky v. Kramer, 455 U.S. 745,102 S.Ct. 1388, 71 L.Ed.2d 599 (1982), toward the pre-<Santosky unconstitutional preponderance of the evidence standard, or, still worse, a “mere scintilla” standard. The majority, when it notes “[tjhere is evidence for these findings as well,” is treading close to the edge. We are losing track of the essential nature of these proceedings. Evidence must not merely be in the record, it must be clear and convincing. We are, as Santosky reminded us, dealing with serious interests on all sides here, and cannot shirk our constitutional responsibility to provide *695meaningful review to those whose rights a court would extinguish.
SDCL 26-8-35 sets out alternatives short of outright termination. Subsection (1) provides that a court may place a neglected or dependent child with a relative, under such restrictions as the court may impose. Given the strong interest in such a placement shown by the maternal grandparents in this case, such an option seems viable. Total termination of the entire bloodline’s rights is not the least restrictive alternative here. “ ‘[T]his Court [the United States Supreme Court] has held that, even though the governmental purpose be legitimate and substantial, that purpose cannot be pursued by means that broadly stifle fundamental personal liberties when the end can be more narrowly achieved.’” K.C., 414 N.W.2d at 625 (Henderson, J., dissenting) (quoting Shelton v. Tucker, 364 U.S. 479, 488, 81 S.Ct. 247, 252, 5 L.Ed.2d 231, 237 (I960)). Again, as in K.C., this principle has not been followed.
The careful reader of the majority opinion will note that it is silent about the father’s conduct and attitude toward the children. It appears from the record that the father has a long history of steady employment, support of his children, and a loyalty to his wife. One cannot glean from the record that he has any serious deficits. His sin seems to be to remain married to a schizophrenic and to love her, support her, care for her, and try to regain her mental health. Testimony discloses that the mother has attempted, rather successfully, to stabilize her schizophrenia by way of medication. It seems that after the report of Dr. Williams was made available, heavily relied upon by the State, no reintegration of the family was tried. Another very troublesome factor in my considerations on the least restrictive alternative, is that no placement was ever made with the extended family. A social worker in the Department of Social Services’ Yankton office, in a home study of the grandparents, based upon a most thorough investigation, opined that the grandparents would be a suitable placement option. A reader can determine from the record that the mother has made some improvement and she seems to be getting very little, if any, credit for it. Certainly, the trial court had the right to consider Dr. Williams’ report, but Dr. Williams’ opinion should not be the deciding factor in this case. As an example, a Dr. Tuan’s testimony reflects that the mother could be capable of functioning as a parent. It is the dispositional hearing testimony (November 6, 1986) that is so vital when considering termination. Mother was released from treatment at the Human Services Center in May 1986, and for approximately six months thereafter (up to the dispositional hearing date), she appeared to faithfully take her medication which generally controlled her illness and had her schizophrenia in remission. It appears to this reader that appropriate services to the family were offered in 1984 and 1985 which resulted in some progress; however, there do not appear to have been any further services offered to this family after the children were put in temporary foster care at the end of January 1986. There is no repeated alcohol or drug abuse such as we factually saw demonstrated in In re C.M., 417 N.W.2d 887 (S.D.1988), where this Court upheld termination of parental rights. Nor do we see here a recent felony conviction of mother as depicted in the C.M. scenario. In C.M., a veritable battery of extended professional services were made available to the parents; whereas, in this case, after the Department of Social Services took the children into foster care, the Department of Social Services either neglected or refused to provide services. Therefore, this ruling has disregarded Santosky, 455 U.S. at 753, 102 S.Ct. at 1394-95, 71 L.Ed.2d at 606, for the Department of Social Services caused the “fundamental liberty interest[s]” to “evaporate” after the parents “lost temporary custody of their child[ren] to the State.” Id.
I respectfully suggest that these children also have a right to maintain a biological tie to their parents, grandparents, and extended family under the facts of this case. The Department of Social Services has opposed placement with an extended family member for fear of future contact by the *696parents.1 There is nothing, which I can read, suggesting that the father is an unfit father, nor that the maternal grandparents would not be a viable alternative. Removal, via termination, is so final. “The termination of parental rights means the end of parental rights and duties toward a child.” M. Hardin & A. Shalleck, Court Rules to Achieve Permanency for Foster Children: Sample Rules and Commentary, 97 (1985). “Generally, a termination decree ends the duty of support as well as parents' rights to visit, communicate, or have information regarding the child.” Id. See also Wald, State Intervention on Behalf of “Neglected” Children: Standards for Removal of Children from Their Homes, Monitoring the Status of Children in Foster Care, and Termination of Parental Rights, 28 Stan.L.Rev. 623, 690 (1976). As it is noted, SDCL 26-8-36 recites, inter alia, that all parental rights may be terminated upon entering a decree. Options were not here explored and a member of the Department of Social Services disagrees with the State's position, having submitted a home study of the grandparents reflecting that said home would be a suitable placement option. There are many available alternatives that a circuit judge has, other than to forever terminate children from their parents and their extended family. Under SDCL 26-8-35, there are
less intrusive measures which the court can consider as an alternative to terminating parental rights. If, on a review of the record, it appears that the state’s compelling interest in the well-being and welfare of the children can reasonably be insured by less intrusive means, we must order that those alternatives first be implemented.
In re B.E., 287 N.W.2d 91, 95 (S.D.1979).
Mental patients do come back. This mother was experiencing some continued progress in dealing with her mental illness problems. This entire case raises an interesting point of law: Can this State, or any state, terminate the parental rights forever of an individual who is mentally ill? Surely, the State of South Dakota recognizes its obligation to provide the services necessary to bring back to good mental health those individuals who have had a nervous breakdown or become deranged to the point where they no longer can care for themselves. South Dakota statutory law abounds with the protection of the mentally ill. SDCL 27A-3-10 instructs us that the Department of Social Services has a responsibility to consider the needs in the field of mental health and to make recommendations to the Governor and Legislature. SDCL 27A-4-8 informs us of the purpose of the Human Services Center at Yankton, South Dakota, which is to provide care, treatment, and rehabilitative services. There are other pertinent statutes under SDCL Title 27A pertaining to mentally ill persons. All of them reflect compassion, as distinguished from disdain, toward mentally ill persons. Praise an enlightened people! SDCL 27A-6-1 relates to the Interstate Compact on Mental Health. Article I thereof describes a purpose of proper and expeditious treatment of the mentally ill so as to benefit the patients, their families, and society as a whole. In SDCL chs. 27A-9, -10, and -12,1 note the careful and compassionate intent of the statutes enacted by the elected representatives of this state to our State Legislature to protect the rights of mentally ill persons. In SDCL 27A-12-1, it is noted that the individual privacy and dignity of mentally ill persons is to be respected; in connection therewith, SDCL 27A-12-12 instructs on the objectives of treatment programs, essentially to maximize patients’ skills. Many enumerated rights are found in these statutes for mentally ill persons and SDCL 27A-12-33 instructs us that all of these enumerated rights for the benefit of persons in the Human Services Center do not limit or replace other constitutional and legal rights. Therefore, the Department of Social Services should do an about-face in this state and begin to recognize the spirit of our state statutes in trying to protect, *697help, and aid mentally ill persons and not to totally destroy their lives by taking their children away from them. Why, then, does the State in this case sink a mother further into deeper schizophrenia by taking away her children? This action flies in the face of the announced policy of our State Legislature. My reading of the transcript reflects that Dr. Tuan expressed an opinion that as of the mother’s discharge from the Human Services Center on May 28, 1986, she was capable of returning to society and performing normal functions. His opinion further shows that she would be able and capable of functioning as a parent, if she continued to take her medication to keep her illness under control. Therefore, it is difficult for me to understand how a clear and convincing evidence standard has been met when the entire termination is based upon the mother’s mental illness. This Court has stated that “termination of parental rights is a drastic, final step that should be exercised with great caution.” B.E., 287 N.W.2d at 95.
I am deeply influenced by the tremendous effort of not only the affected family, but the extended family, to keep these children within the family. A family is the core unit of society, not the State, and it is the most powerful institution in society. We, in the law, owe a duty to protect and preserve it and to be especially aware of any attack upon it by Statism. Birth is a mystery of God's creation. Fostered by human love, children are entrusted to parents as a part of God’s great plan.2 In perpetuating the human race, God set parents over children, and the Law should be ever so cautious in interfering with that edict. I can well understand the State’s laudable zeal to care for unfortunate children, but there is a delicate balance that must be maintained so that the core unit of society is not destroyed by the State. As early as 1921, in Ex Parte Summers, 43 S.D. 617, 181 N.W. 831 (1921), this Court held that the rights of a natural parent are not to be set aside except for strong and compelling reasons. In 1953, in Blow v. Lottman, 75 S.D. 127, 59 N.W.2d 825 (1953), this Court reaffirmed its earlier expressions and concern about a parent’s right to custody over their own children. We then held that the parent’s right to custody over their own children should never be disturbed unless upon a clear showing against the parent of gross misconduct or unfitness, or of other extraordinary circumstances affecting the welfare of the child. In 1979, this holding was rean-nounced in B.E., 287 N.W.2d 91.3 In B.E., *698as well as in In re R.Z.F., 284 N.W.2d 879, 882 (S.D.1979), we began to express the concept of balancing the rights of the natural parent with the interests of the children. We reflected in both of those cases that the children’s best interests must always prevail, and this is easy to understand if it is obvious that the children’s best interests will be greatly subserved by keeping the children in the custody of the natural parents. It is extremely difficult to balance the rights of the natural parents against the interests of the children on a case-by-case basis. And it almost requires the wisdom of Solomon to determine what is right or wrong in these cases. My reading reflects the discussion of the rationale behind the balancing requirement. See In re S.M.M., 349 N.W.2d 63, 64 (S.D.1984), Chief Justice Fosheim, writing for a unanimous Court:
In determining whether to terminate parental rights, the paramount consideration is the best interests and welfare of the child. SDCL 26-8-36; In re M.S.M., 320 N.W.2d 795 (S.D.1982). It is hazardous, however, to assume that removing a child from an imperfect home invariably will benefit the child. People in Interest of S.L.H., 342 N.W.2d 672 (S.D.1983); Santosky v. Kramer, 455 U.S. 745, 102 S.Ct. 1388, 71 L.Ed.2d 599 (1982). Although parents and their children do not have identical interests, the parental interest in the companionship, care and custody of the children is a strong one and is reciprocated by the child’s equally weighty interest in the nurture, love and instruction of the parents. In re S.L.H., 342 N.W.2d 672; Lehman v. Lycoming County Children’s Services, 648 F.2d 135 (3rd Cir.1981), aff'd, 458 U.S. 502, 102 S.Ct. 3231, 73 L.Ed.2d 928 (1982). The trial court should therefore balance the rights of the parent with the best interests of the child and the public. In re P.M., 299 N.W.2d 803 (S.D.1980). (Emphasis supplied.)
Thus, indeed, it is of deep concern in weighing the children’s best interests, that one consider the natural love of a child for its parents, and that this is all swept aside if termination of parental rights becomes final. Having expressed my reasons in this dissent, my ultimate conclusion is that this Court should hold a definite and firm conviction that a mistake has been made below. In re D.M., 367 N.W.2d 769 (S.D.1985); In re M.J.B., 364 N.W.2d 921 (S.D.1985).

. Apparently, there are three different families who do not want to see these children cut away from the family institution. These include a cousin of father and her husband from Minnesota; a sister of the mother; and the maternal grandparents.


. This author appreciates that we tire not an ecclesiastical Court. However, we draw upon scripture for strength and guidance. This is because our Nation is founded upon, basically, a Judeo-Christian ethic. We find that parental obligations toward children are nourishment in 1 Samuel 1:22; training as set forth in Proverbs 22:6 and Ephesians 6:4; instruction per Galatians 4:1-2; responsibility as reflected in 1 Samuel 17:15; and inheritance which is depicted in Luke 12:13-14. Children have duties of obedience through Ephesians 6:1-3; honoring their parents by virtue of Exodus 20:12 and Hebrews 12:9; respect for their elders by way of Proverbs 23:22 and 1 Peter 5:5; caring for their parents by word of 1 Timothy 5:4; and children also owe obligations of obedience to a Deity by virtue of Deuteronomy 30:2 and Ecclesiastes 12:1. These basic teachings are not law, per se, but our forefathers conceived this Nation in deep, religious conviction. By the Declaration of Independence or the United States Constitution, the forefathers were moved to create a Nation, through a religious philosophy, believing that a firm foundation of right or wrong would perpetuate a lasting Republic. We must be vigilant that Statism does not replace the family function. The Declaration of Independence, in its first paragraph, refers to "laws of nature and of nature’s God”; and in the second paragraph thereof, refers to a Creator endowing us with certain inalienable rights, which include life, liberty, and the pursuit of happiness. The first Bill of Right protects the free exercise of religion, said amendment being ratified on December 15, 1791. The Preamble to the South Dakota Constitution begins: “We, the people of South Dakota, grateful to Almighty God for our civil and religious liberties.”


. South Dakota’s judicial history has reflected, for decades, an abiding belief that the strong tie between natural parent and child should simply not be severed unless there is gross unfitness, extraordinary circumstances, or strong and compelling reasons. This state, by its constitution and its holdings, presaged the holdings of the United States Supreme Court in Shelton and Santosky. In footnote 2 of this dissent, I emphasized the religious bent of pre-Constitutional America. In Basic American Documents (edited by G. de Huszar, H.W. Littlefield & A.W. Little-field (1956)), several documents antedating our United States Constitution reflect the religious *698background of our United States Constitution, for example, the Virginia Bill of Rights, Article 16 (June 12, 1776) (reprinted in de Huszar, at 40), and the preamble to the Fundamental Orders of Connecticut (January 14, 1639) (reprinted in de Huszar, at 12). Natural law/religious underpinnings are obvious in the Declaration of Independence and find certain echoes in the Articles of Confederation (March 1, 1781) (reprinted in de Huszar, at 53). The Virginia Bill of Rights was drafted by George Mason, incorporating an article on religious freedom written by Patrick Henry. The Virginia Bill of Rights anticipated the Declaration of Independence by almost a month. As I witness the plethora of cases instituted in South Dakota by the Department of Social Services to separate mother and father from child — and to terminate these natural rights forever — my mind fastens on the religious influences of colonial society and the formation of America. See also South Dakota Constitution art. VI, § 27, the maintenance of free government by a frequent recurrence to fundamental principles. Arthur Schlesinger, Jr., in The Cycles of American History (1986), writes:
Others, in the midst of flounder and flux, strive to resurrect the old ways.
... If the law of acceleration is not to spin the world out of control, society must cherish its lifelines into the past. That is why, even in this age of whirl, so much of the old abides.
... Traditions endure, from which, consciously or not, we draw sustenance.
The law of acceleration hurtles us into the inscrutable future. But it cannot wipe the slate of the past.
Schlesinger, at foreword xi-xii. Breakups in the American family should be discouraged. Though social change, burgeoning bureaucracy, scientific theory and technology have dazzled and confused the present generation, we must draw strength and national character from our family and constitutional roots.